CONTINUATION SHEET
	Continuation of 12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
	The AFCP 2.0 request filed 07/05/2022 is improper because Applicants did not submit a non-broadening amendment to at least one independent claim.  For example, as recited in independent claims 2, 7, and 20 filed 07/05/2022, the claimed features of “transmitting, by the UE, a beam failure report to one of the plurality of access nodes, the beam failure report specifying identifier(s) corresponding to the failed communication beam(s)” are broader than previously presented which recite “transmitting, by the UE, a beam failure report to one of the one or more access nodes, the beam failure report specifying resource identifier(s) associated with the failed communication beam(s)” by eliminating the term “resource” from the claims.  
	Applicants submit that Wang and Harada do not disclose the claimed features of “transmitting, by the UE, a beam failure report to one of the plurality of access nodes, the beam failure report specifying identifier(s) corresponding to the failed communication beam(s)”.
	Examiner respectfully disagrees.  Wang shows in Figure 3 a partial beam failure report 342 is sent that identifies each failed beam (e.g., by its index) (see col. 6 lines 45 - 51).  Wang further discloses the operations of Figure 6 which are directed towards reporting those beams which have failed. Step 602 represents choosing a first selected beam, e.g., from the comparison results, and step 604 evaluates whether that beam is a failure or not. If a failure, step 606 adds the selected beam's index to a partial beam failure report along with the corresponding RSRP of that failed beam. Step 608 and 610 repeat the process, basically filtering out beams that have passed until the report is complete. When the report is ready, step 612 sends the partial beam failure report over a workable beam to the network device (see col. 7 lines 14 -26, also see claim 20). 
	Therefore, Wang discloses the claimed features of “transmitting, by the UE, a beam failure report to one of the plurality of access nodes, the beam failure report specifying identifier(s) corresponding to the failed communication beam(s)”.
	Claim 4 has been amended to address the claim objection.
	Claim 20 has been amended to overcome the rejection of the claim under 35 U.S.C. 101 as lacking patentable utility.  
	As to the dependent claims, Applicants base their arguments on the same ground and Examiner’s reply still applies to them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473